Citation Nr: 1036526	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a total right knee replacement from May 1, 2008.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a total left knee replacement from May 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO), in which the rating 
assigned for residuals of a gunshot wound of the left knee with 
osteoarthritis was increased from 20 percent to 30 percent, and a 
claim for an evaluation in excess of 10 percent for degenerative 
joint disease of the right knee was denied.

Subsequent rating action in April 2004 confirmed and continued 
the ratings assigned in March 2003.  Further changes were 
effectuated by rating action in March 2008, when the RO assigned 
a 100 percent evaluation from March 28, 2006, to April 30, 2007, 
for a total left knee replacement, noting that such disability 
had previously been characterized as residuals of a gunshot wound 
of the left knee with osteoarthritis, with assignment of a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5055, from May 1, 2007.  In addition, the RO established a 
cessation date of March 28, 2006, for the 10 percent rating 
previously assigned for left knee instability.  Regarding the 
right knee, a 100 percent rating was assigned for a total right 
knee replacement, previously rated as degenerative joint disease 
of the right knee, from March 5, 2007, to April 30, 2008, with 
assignment of a 30 percent rating under 38 C.F.R. § 4.71a, DC 
5055, from May 1, 2008.  A cessation date of March 4, 2007 was 
established for a separate 10 percent evaluation previously 
assigned for right knee instability.

The Veteran testified before a Veterans Law Judge (VLJ) at a 
Travel Board hearing at the RO in May 2008.  A transcript of the 
hearing is associated with the claims file.  In July 2008, the 
Board denied the claims for an evaluation in excess of 10 percent 
prior to March 5, 2007, for the right knee and for an evaluation 
in excess of 30 percent prior to March 28, 2006, for the left 
knee.  The issues currently before the Board were remanded for 
additional development, which has since been completed.  The VLJ 
who conducted the Travel Board hearing is no longer employed by 
the Board, and therefore, at the Veteran's request, the case was 
remanded in February 2010 for another hearing.  The Veteran was 
scheduled for a hearing at the RO in June 2010, for which he did 
not appear.  Therefore, all development has been completed, and 
the claim is properly before the Board for adjudication.


FINDINGS OF FACT

1.  The residuals of a total right knee replacement from May 1, 
2008, are characterized by intermediate degrees of residual 
weakness, pain and limitation of motion.

2.  The residuals of a total left knee replacement from May 1, 
2007, are characterized by chronic residuals consisting of severe 
painful motion and instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
residuals of a total right knee replacement from May 1, 2008, 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code (DC) 5055 (2009).

2.  The criteria for an evaluation of 60 percent, and no higher, 
for residuals of a total left knee replacement from May 1, 2007 
have been met.  38 U.S.C.A. § 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5055.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).   

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In January 2003 and November 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the March 2003 rating decision, September 
2005 SOC, January 2007 SSOC, April 2008 SSOC, and November 2009 
SSOC explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a March 2006 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The RO evaluated the residuals of the Veteran's total knee 
replacements under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which 
provides criteria for evaluating impairment arising from the 
prosthetic replacement of a knee joint.  For one year following 
the implantation of a knee prosthesis, a 100 percent disability 
rating is assigned.  38 C.F.R. § 4.71a, DC 5055.  After the one-
year period following implantation, Diagnostic Code 5055 provides 
that the minimum disability rating which may be assigned, post-
knee replacement is 30 percent.  Id.  A 60 percent disability 
rating is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  Id.  With 
intermediate degrees of residual weakness, pain or limitation of 
motion, adjudicators are instructed to rate by analogy to 
Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).  Id.

DC 5256 provides ratings for ankylosis of the knee.  Favorable 
ankylosis of the knee, with angle in full extension, or in slight 
flexion between zero degrees and 10 degrees, is rated 30 percent 
disabling.  Unfavorable ankylosis of the knee, in flexion between 
10 degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 degrees 
and 45 degrees, is rated 50 percent disabling; extremely be rated 
60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 degrees 
is rated noncompensably (0 percent) disabling; extension of the 
leg limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 percent 
disabling; extension of the leg limited to 20 degrees is rated 30 
percent disabling; extension of the leg limited to 30 degrees is 
rated 40 percent disabling; and extension of the leg limited to 
45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 
 
DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of the 
tibia and fibula with moderate knee or ankle disability is rated 
20 percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring a 
brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Reviewing the relevant evidence of record, the Veteran underwent 
a VA examination in November 2007.  He reported "giving way" of 
the left knee, and said he used a cane.  He was a bus driver, and 
the vehicle had power brakes and automatic transmission.  He had 
improved overall from his preoperative state but was still unable 
to do what he wanted to do.  His treatment as of the time of the 
VA examination was extended release and immediate release 
morphine sulfate.  

The examiner noted that there were no constitutional or 
incapacitating symptoms of arthritis.  The Veteran could stand 
for 15 to 30 minutes and could walk for a quarter of a mile.  The 
left knee was noted to have deformity, giving way, instability, 
pain, stiffness, weakness, and constant effusion, and the 
Veteran's gait was antalgic.  Range of motion of the left knee 
was 0 to 11 degrees extension against gravity and 0 to 4 degrees 
of passive motion.  Flexion of the left knee was 11 to 100 
degrees against gravity and 11 to 103 degrees of passive motion.  
There was pain at the extremities of motion and there were no 
additional limitations of range of motion on repetitive use.  
Range of motion of the right knee was 0 to 6 degrees extension 
against gravity and 0 to 5 degrees of passive motion.  Flexion of 
the right knee was 6 to 100 degrees against gravity in passive 
motion.  There was pain at the extremities of motion, and there 
were no additional limitations of range of motion on repetitive 
use.  The left knee had no clicks, snaps, grinding, instability, 
patellar or meniscus abnormality, or other tendon or bursa 
abnormality.  The examiner noted that the stability of the medial 
and lateral collateral ligaments was tested, but because of the 
recent knee replacement surgery the stability of the cruciate 
ligaments was not tested.    

The Veteran was diagnosed with osteoarthritis in both knees.  The 
examiner opined that there was no effect on feeding and grooming, 
mild impairment on recreation, traveling, dressing, and 
toileting, a moderate effect on chores and bathing, a severe 
effect on shopping, and an inability to exercise and participate 
in sports.   

VA treatment records from 2007 to 2008 indicate that the Veteran 
was taking morphine sulfate contin for pain in his knees and low 
back.  December 2007 X-rays from private treatment showed that 
the left knee likely had a patellar button present with a small 
degree of lateral subluxation.

At the May 2008 hearing the Veteran testified that he had been 
told that, even with the left knee replacement the knee, would 
never properly function.  He indicated that both knees were 
unstable and were suffering from some "sensation."  The Veteran 
was ambulating with the aid of a walker outside of his home and a 
cane inside his home, was unable to climb stairs, and was taking 
morphine for his knees. 

The Veteran had another VA examination in February 2009, and he 
reported that his left knee condition had deteriorated since the 
November 2007 VA examination.  There was more stiffness and 
instability, which was associated with frequent giving way and 
locking up.  He also reported problems getting up from a sitting 
position and that he had severe pain in his left knee.  A week 
prior to the examination, he had fallen to the ground when his 
left knee locked up.  He reported that the right knee had slight 
pain and no instability.  He continued to take morphine tablets.  
The left knee symptoms were listed as giving way, instability, 
pain, stiffness, weakness, incoordination, and decreased speed of 
joint motion.  The right knee symptoms were pain, stiffness, and 
decreased speed and joint motion.  He was able to walk for a 
quarter of a mile and he used a cane for short walks and a walker 
for long ones.

On examination the left knee range of motion was flexion 0 to 70 
degrees, and extension was limited by 20 degrees.  The right knee 
had flexion 0 to 110 degrees and full extension to 0 degrees.  
There was objective evidence of pain with active range of motion 
in both knees.  The left knee could not be tested after three 
repetitions due to pain and the right knee had no additional 
limitations after three repetitions.  There was no joint 
ankylosis.  The examiner opined that there was severe weakness in 
the left knee and mild weakness in the right knee.  X-rays showed 
bilateral total knee arthroplasties with periarticular ossicle 
formation, particularly on the left side.  There was no increased 
periprosthetic lucency or joint effusion to suggest loosening.  
The examiner felt that the Veteran's knees prevented him from 
playing sports, had a severe effect on chores, shopping, 
recreation, a moderate effect on toileting and grooming, a mild 
effect on dressing and driving, and no effect on feeding and 
bathing.

Reviewing the evidence of record, the Board finds that the 
Veteran is entitled to a 60 percent evaluation, the next higher 
available rating, for residuals of his total left knee 
replacement from May 1, 2007.  At the February 2009 VA 
examination the range of motion on the left knee could not be 
tested after three repetitions due to severe pain and the 
examiner opined that there was severe weakness in the knee.  
Furthermore, the Veteran reported that his left knee had 
deteriorated since the November 2007 VA examination and the week 
before the examination he had fallen to the ground when the knee 
locked up.  At the May 2008 hearing he testified that he had been 
told that even with the knee replacement his left knee would 
never properly function.  In November 2007 the Veteran reported 
at the VA examination that his left knee would give way, and he 
used a cane to walk.  Therefore, the Board finds that the 
symptoms associated with the his left knee consist of severe 
painful motion or weakness as contemplated by a 60 percent 
evaluation.  This is the highest evaluation available under 
Diagnostic Code 5055 following the year period after a knee 
replacement.  See 38 C.F.R. § 4.71a.  An evaluation in excess of 
60 percent is not available under the diagnostic codes 
specifically related to the knees.  See id.  

The Board finds that the Veteran does not have chronic residuals 
of his right knee replacement consisting of severe painful motion 
or weakness.  Therefore, he is not entitled to an evaluation in 
excess of 30 percent for the total right knee replacement from 
May 1, 2008.  He has described his left knee as being worse than 
the right throughout the claims period, as evidence by his 
describing the left knee as giving way or locking up without 
mentioning the right.  At the February 2009 VA examination the 
Veteran reported that the right knee had slight pain and no 
instability, and there was no additional limitations to range of 
motion after three repetitions.  The examiner opined that there 
was mild weakness in the right knee.  In light of the entire 
record, the Board finds that the symptoms of the residuals of the 
total right knee replacement are most like those contemplated by 
a 30 percent evaluation: intermediate degrees of residual 
weakness, pain or limitation or motion rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  The Veteran cannot be 
entitled to an evaluation in excess of 30 percent under DCs 5256 
and 5262, because he does not have ankylosis in his right knee or 
nonunion of the tibia and fibula with loose motion requiring a 
brace.  See 38 C.F.R. § 4.71a.  He does not qualify for a 40 
percent evaluation under DC 5261 because extension of the right 
knee is not limited to 30 degrees.  See id.  Finally, an 
evaluation in excess of 30 percent is not available for the other 
Diagnostic Codes related to the knee.  See id.  

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 
Vet. App. 202 (1995), we are required to consider the Veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate disability evaluation for a 
disability using the limitation-of-motion diagnostic codes.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the 
Board is not required to assign a separate rating for pain alone.  
The Board recognizes the limitations that the Veteran has as a 
result of his service-connected residuals of total knee 
replacements, but the current disability evaluations contemplate 
these limitations.  Therefore, evaluations in excess of 60 
percent for the left knee and 30 percent for the right knee are 
not justified.

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for his service-connected residuals of bilateral total knee 
replacements, as the Court indicated can be done in this type of 
case.  Based upon the record, we find that at no time during the 
claims period has the disability on appeal been more disabling 
than as currently rated under the present decision of the Board. 


ORDER

A rating in excess of 30 percent for residuals of a total right 
knee replacement from May 1, 2008, is denied.

An increased evaluation of 60 percent for residuals of a total 
left knee replacement from May 1, 2007, is granted, subject to 
the laws and regulations governing awards of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


